Citation Nr: 1129722	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-03 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for a left knee disability has been submitted.

2.  Whether the reduction from 10 percent to noncompensable for service-connected residuals, right knee injury, postoperative, with laxity, effective from June 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and March 2008 rating decisions by the Atlanta Regional Office (RO) of the Department of Veterans Affairs (VA) in Decatur, Georgia.  

The Veteran had a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that proceeding has been associated with the claims file.

Although the RO adjudicated the issue of entitlement to service connection for a left knee disability on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has listed the issue on the title page as whether new and material evidence was received to reopen the claim for service connection.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1994 rating decision denied entitlement to service connection for a left knee condition because the Veteran did not have a current chronic left knee disability and no left knee disability was shown to be proximately due to or secondary to the Veteran's service-connected right knee disability.    

2.  Evidence received since the September 1994 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's left knee claim.

3.  A March 2008 decision reduced the evaluation for the Veteran's service-connected residuals, right knee injury, postoperative, with laxity, from 10 percent to 0 percent, effective June 1, 2008.

4.  As of June 1, 2008, the 10 percent evaluation for the Veteran's service-connected residuals, right knee injury, postoperative, with laxity, had been in effect for more than five years.

5.  The evidence at the time of the March 2008 rating decision implementing the rating reduction showed sustained improvement in the disability (no objective evidence of instability was found during two thorough examinations) and the reduction was in accordance with all applicable laws and regulations.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied entitlement to service connection for a left knee condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the September 1994 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee disability is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The reduction of the disability rating for the Veteran's service-connected residuals, right knee injury, postoperative, with laxity, from 10 percent to 0 percent was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5010-5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a) (2010).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for service connection for a left knee disability.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.  The claim on the merits requires additional development, as discussed in the remand below.  

With respect to the reduction of the Veteran's rating for residuals, right knee injury, postoperative, with laxity, from 10 percent to 0 percent, effective from June 1, 2008, the Board notes that under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

However, the Board notes that the appeal adjudicated herein stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2010).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein.

The Board further concludes that VA has complied with the notification and due process requirements applicable to reduction of evaluations.  Specifically, a January 2008 letter advised the Veteran of the proposed reduction.  Following the rating decision that reduced the disability evaluation, the Veteran's claim was readjudicated in a statement of the case (SOC).  The SOC informed the Veteran of the relevant laws and regulations, to include the rating criteria applicable to his disability.  The Veteran was also issued a VCAA letter in August 2008 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although the letter specifically addressed the Veteran's claim for entitlement to service connection for a left knee disability, discussed otherwise herein, this letter described how appropriate disability ratings and effective dates were assigned.  Additionally, the Veteran was afforded the opportunity to testify in support of his claim at a hearing.  The Veteran has been provided every opportunity to submit evidence and argument in support of his claim.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records have been associated with the claims file.  There is no indication that the Veteran has received treatment after service from the VA.  The Board notes that several private treatment records have been provided by the Veteran.  The Veteran has not otherwise indicated any private records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought.

In addition, records indicate that the Veteran has been on medical retirement since approximately 1988.  It is unclear from the record whether the Veteran is in receipt of Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  In general, VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits, and there is a potential that such records are relevant to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, however, even if such records existed there is no suggestion that they would be relevant to the currently appealed claim.  The Veteran has specifically noted that the retirement was due to a nonservice-connected back disability and not related to his service-connected right knee disability.  As such, the Board finds that a remand to obtain any existing SSA records is not required.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

The Board notes that the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The Veteran was provided a VA examination for his service-connected right knee in December 2006 and November 2007.  The examiners reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough and complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence Claim

The Veteran claims he has a left knee disability as a result of his military service or, in the alternative, that his left knee disability was caused or aggravated by his service-connected right knee disability.  Specifically, he contends that he injured his left knee during basic training where he was required to repeatedly drop to his knees on cold and icy ground.  In addition, he asserts that he overcompensated for his service-connected right knee problems by putting additional weight and strain on his left knee, which caused or contributed to his current left knee disability.    

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a) (2010).  

In a September 1994 rating decision, the RO denied entitlement to service connection for a left knee condition, finding no evidence of a current chronic left knee disability and no left knee disability that was shown to be proximately due to or secondary to his service-connected right knee disability.  The Veteran did not file a timely notice of disagreement (NOD), or otherwise indicate a desire to appeal the decision to the Board.  As no correspondence was received from the Veteran within the appeal period with respect to the issue of entitlement to service connection for hepatitis, the September 1994 rating decision is final.

At the time of the September 1994 rating decision, the record included service treatment records showing complaints of left knee pain.  In July 1978, the Veteran reported bilateral knee pain.  X-rays in July 1978 showed normal bilateral knees.  In June 1981, the Veteran complained of continuing left and right knee problems, with reported history of chondromalacia and muscle spasm.  Examination was normal and no diagnosis was made.  Another June 1981 record diagnosed possible chondromalacia and another noted a chronic knee problem.  An August 1981 bone scan of the left knee was normal.  The Veteran was subsequently diagnosed with chondromalacia of the right patella, but no such diagnosis was made as to the left patella.

The record also included a December 1993 VA medical examination report.  Therein, the Veteran reported a history of bilateral knee pain beginning in service.  Based on the Veteran's reports and physical examination, the examiner diagnosed bilateral chronic knee pain and noted that the possibility of internal derangement could not be ruled out based on the Veteran's clinical history.    

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

Again, the Veteran claims he incurred a left knee disability during his military service from dropping to his knees repeatedly during basic training and that he has a left knee disability caused or aggravated by his service-connected right knee disability.  For evidence to be new and material in this matter, it would have to tend to show that the Veteran had a current left knee disability or evidence of a link between any current left knee disability and the Veteran's military service or a service-connected disability, to include his right knee.  The Board finds the evidence received since the September 1994 rating decision is new and material.

The Board notes that an October 2005 MRI of the left knee showed bone infarcts within the medullary cavity of the distal femoral diaphysis and proximal tibial diaphysis and a probable tear of the undersurface of the posterior horn of the lateral meniscus.  A December 2005 letter from the Veteran's private treating physician noted that the cause of the probable left knee meniscal tear would require further evaluation to determine the etiology, but also noted that the Veteran's service-connected right knee disability could have resulted in a change in weight bearing on the left knee that could exacerbate the left knee problems.  In addition, a private treatment record from December 2007 discussed a repeat MRI of one of the Veteran's knees.  It is unclear from the record whether the MRI was of the right or left knee.  In that regard, the Board notes that an MRI of the right knee from several days earlier is of record, but not a left knee MRI from that timeframe.  The assessment, however, included a notation of a tear of the medial meniscus, left.  The RO accepted that the MRI record was regarding the Veteran's left knee.  Therefore, since September 1994, the newly submitted evidence includes at a minimum a probable current diagnosis of a left knee disability and a suggestion that such disability could be aggravated by the service-connected right knee disability.

Presuming the credibility of the evidence for the sole purpose of determining whether the claim should be reopened, the Board concludes that the private treatment records since September 1994, at the very least, raise a reasonable possibility of substantiating the claim and constitute new and material evidence sufficient to reopen the Veteran's left knee claim. 

However, as will be discussed more fully below, the Board finds that additional development is necessary prior to adjudication of the claim of entitlement to service connection for a left knee disability on the merits.

Rating Reduction

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).

Under 38 C.F.R. § 3.344(a) and (b):

(a) Examination reports indicating improvement.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs' regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest, e.g. residuals of phlebitis, arteriosclerotic heart disease, etc., will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  When syphilis of the central nervous system or alcoholic deterioration is diagnosed following a long prior history of psychosis, psychoneurosis, epilepsy, or the like, it is rarely possible to exclude persistence, in masked form, of the preceding innocently acquired manifestations.  Rating boards encountering a change of diagnosis will exercise caution in the determination as to whether a change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis or possibly a disease entity independent of the service-connected disability.  When the new diagnosis reflects mental deficiency or personality disorder only, the possibility of only temporary remission of a super-imposed psychiatric disease will be borne in mind.

(b) Doubtful cases.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination _____ months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made.  

38 C.F.R. § 3.344 (a), (b).

The provisions of 38 C.F.R. § 3.344(c) stated that the provisions of paragraphs (a) and (b) of this section apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

The Veteran's service-connected residuals, right knee injury, postoperative, with laxity, is rated under DCs 5010-5257.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  In this case, the hyphenated DC may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is recurrent subluxation or lateral instability of the knee under DC 5257.  38 C.F.R. § 4.71a, DCs 5010, 5257 (2010).

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257.

Here, the 10 percent rating for right knee instability was assigned in a May 2001 rating decision, which granted a separate rating for instability, effective January 18, 2000.  A separate 10 percent rating based upon arthritis and limitation of right knee motion also had been in effect since July 31, 1983.  See 38 C.F.R. § 4.71a, DCs 5010-5003 (2010).  Currently, the separate rating for the right knee based on limitation of motion is rated at 30 percent.  Since the reduction to a noncompensable rating was effective June 1, 2008, the 10 percent rating was in effect for more than five years and, as the Veteran's combined disability rating would be reduced from 50 percent to 40 percent, the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(a) and(b) applied.

In this case, the requirements of 38 C.F.R. § 3.105(e) were properly carried out by the RO.  The rating reduction for the Veteran's right knee instability was proposed by a January 2008 rating decision and notice complying with the requirements of 38 C.F.R. § 3.105(e) was provided to the Veteran in January 2008.  The January 2008 notice letter instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced and to ask for a hearing.  The Veteran did not respond.  As such, the reduction was implemented in a March 2008 rating decision, effective June 1, 2008.  These decisions met the requirements of 38 C.F.R. § 3.105(e).

The May 2001 rating decision that assigned a separate 10 percent rating for right knee instability noted conflicting historical medical evidence regarding instability of the right knee, including a November 1996 VA examination that found notable anterior laxity and mediolateral laxity and a September 1996 private medical record noting stable ligaments and no objective evidence of laxity.  Evidence from the appellate time frame then at issue included a May 2000 VA examination wherein the Veteran reported instability and subluxation, but physical examination showed no evidence of instability or subluxation and medial, lateral, and anteroposterior movement was normal with no laxity.  A March 2001 private treatment letter indicated some swelling and some slight laxity of the joint line.  The rating decision concluded that as there was conflicting medical evidence of laxity of the right knee joint, the benefit of the doubt would be afforded the Veteran and a separate 10 percent rating assigned.  

The March 2008 rating reduction was based on VA orthopedic examinations conducted in December 2006 and November 2007, as well as a review of VA treatment records.  The December 2006 VA examination report indicated tenderness over the medial and collateral ligament, but on physical examination there was no motion of the medial or lateral collateral ligament.  Drawer test and McMurray tests were negative.  The diagnosis was degenerative joint disease right knee, mild, with no evidence of laxity on physical examination.  The November 2007 VA examination report included the Veteran's assertions of instability, including a fall a couple of years previously where the right knee apparently gave way.  On physical examination, the examiner found a stable knee, with negative medial and lateral collateral ligament testing, as well as negative Lachman's and McMurray's tests.  Both VA examinations noted the Veteran's subjective complaints of left knee instability and reviewed his pertinent history.  The VA treatment records also contained essentially no findings of right knee instability.

The December 2006 and November 2007 VA examinations and the treatment records demonstrated sustained improvement in the Veteran's right knee disability.  Whereas right knee laxity had been previously shown on physical examination, there was currently little, if any, objective evidence of continued instability over a prolonged period.  Indeed, the Veteran's only specific report of instability involved a fall multiple years prior to the examinations.  There was no evidence that the Veteran was seen for right knee instability during VA outpatient visits.  The evidence indicates that the improvement occurred under the ordinary conditions of life.  The Veteran did not report any significant changes in his activity level or lifestyle since the March 2001 private treatment record where some laxity of the joint line was noted.  While the Veteran has brought multiple claims for increased rating for his right knee since that time, these claims were premised primarily on increased pain and limitation of motion or other limitations and not increased instability.  Moreover, the problems the Veteran currently reports regarding his right knee, including pain on activity involving bending, squatting, climbing, or extended walking or standing, are the same problems reported at the time of his original rating for instability in May 2001.  The Board has considered the Veteran's intermittent reports of using a cane or knee brace; however, he reported the use of the same or similar devices prior to the May 2001 rating decision.  In addition, the Board notes that objective evidence of right knee instability was not found during an intervening October 2004 VA orthopedic examination.

While neither the December 2006 nor the November 2007 VA examiners were able to conduct a review of the Veteran's claims file, the December 2006 VA examiner specifically noted review of the electronic medical records that would include the prior treatment records and VA examinations.  Moreover, the March 2001 private treating physician's letter did not note review of the claims file prior to rendering the opinion regarding right knee laxity and the prior December 1993 and May 2000 VA examination reports also failed to indicate review of the claims file.  The length and level of detail provided in the December 2006, November 2007, and preceding VA examination reports were comparable and the December 2006 VA examination was conducted by a physician while the other VA examinations were conducted by physician assistants.  Hence the December 2006 and November 2007 examinations are at least as full and complete as the March 2001 private examination and the May 2000 VA examination that served as the basis for the prior compensable rating for instability.  The subsequent examinations also contained a discussion of the Veteran's occupational functioning.

Furthermore, the Board has considered the Veteran's reports of intermittent instability of the right knee.  In that regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss symptoms associated with instability of the right knee. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That said, the only specific example of instability provided by the Veteran after the May 2001 rating decision was a statement during the November 2007 VA examination wherein he indicated that he had fallen "a couple of years ago" when his right knee gave way.  The Board finds that the medical findings of a stable knee without laxity or instability in December 2006 and November 2007 substantially outweigh a single instance of instability multiple years prior to the VA examinations and the effective date of reduction of the Veteran's right knee rating.  In that regard, the Board notes that the vast majority of the Veteran's noted right knee problems discussed in the several years prior to the reduction involved problems with pain and limitation of motion and not to instability of the right knee.  As such, the Board finds that the December 2006 and November 2007 VA examination findings with respect to the current existence of laxity and instability far outweigh the Veteran's vague assertions of instability, where the only specifically reported instance of instability occurred multiple years prior to the effective date of the rating reduction.

The rating decision and SOC show that the RO considered the provisions of 38 C.F.R. § 3.344 and discussed whether the record showed sustained improvement.  Accordingly, the Board must conclude that the record demonstrated sustained improvement in the right knee instability disability and that the reduction was in accordance with law and was proper.

Extraschedular Considerations

The Board also has considered whether the Veteran's 10 percent rating should be reinstated due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports pain and limitation of motion and other problems, in addition to instability of the right knee.  The current separate 30 percent rating under DCs 5010-5261 is specifically for arthritis with limitation of motion and pain.  With respect to his subjective reports of instability, as discussed above, the Board has found the objective determinations of multiple VA examiners of significantly greater probative value.  Thus, the Veteran's current schedular rating under DCs 5010-5261 is adequate to fully compensate him for his right knee disability.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the appeal is granted to this extent only.

The reduction in the rating for residuals, right knee injury, postoperative, with laxity, to noncompensable was proper, and restoration of the 10 percent rating is denied.


REMAND

As noted above, the Veteran claims that he incurred a left knee injury during service.  In the alternative, he claims that his current left knee problems were caused by his service-connected right knee disability.  A review of the claims file reveals that a remand is necessary before a decision on the merits can be reached for the issue of entitlement to service connection for a left knee disability.

VA's duty to assist also includes a duty to provide the Veteran with a proper medical examination or opinion when warranted.  In this respect, the Board notes that in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted above, the Veteran was afforded a VA examination in December 1993, at which time he was not diagnosed with a left knee disability.  Since that time, however, the Veteran has a diagnosis of a probable tear of the posterior horn of the medial meniscus in October 2005 and a December 2007 private MRI that might also show a tear of the left medial meniscus.  A December 2005 letter from a private physician noted that change in weight bearing to the left knee due to pain and other problems involving the service-connected right knee could aggravate the Veteran's left knee problems.  

In light of the foregoing, the Board finds that a VA examination is warranted to clarify the above issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The RO should also take the opportunity to obtain relevant VA treatment records from October 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's conditions from all appropriate VA medical facilities from October 2006 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examinations for his left knee.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

(a) After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed left knee disability was caused or aggravated by his military service.  

(b) In addition, the examiner is requested to opine as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed left knee disability was caused or aggravated by any of the Veteran's service-connected disabilities, to specifically include his right knee disability.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should re-adjudicate the Veteran's claim for entitlement to service connection for a left knee disability on a de novo basis.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


